



Exhibit 10.27
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is made as of
February 22, 2018 by Thomas J. Leanse (“Executive”) concerning Executive’s
resignation from, and release of claims against, The Macerich Company (the
“Company”) or any of its affiliated organizations. The Company and Executive are
also referred to individually as “Party” or collectively as “Parties”.
1.Recitals.
a.    The Company and Executive have reached an amicable and mutual resolution
of issues regarding Executive’s employment, including Executive’s resignation
from employment with the Company, effective as of February 28, 2018 (the
“Separation Date”).
b.    Executive acknowledges that by this Agreement, Executive agrees to the
release of all claims arising from, and in any way related to, Executive’s
employment with the Company through the date of the Agreement and in any way
related to Executive’s employment with the Company, as specified below.
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Executive and the Company (for its benefit and the benefit of
the Company Releasees, as defined below) agree, effective as provided below.
2.    Employment Relationship with the Company.
Effective on the Separation Date, Executive will resign from employment with the
Company and in connection therewith will resign all offices and directorships at
the Company and its affiliates. In addition to receiving his base salary, less
all applicable withholdings, and associated benefits through the Separation
Date, Executive will be paid for any accrued but unused vacation and personal
days through the Separation Date. On the Separation Date, Executive will receive
his final regular paycheck. Except as specifically provided for in this
Agreement, Executive’s continuing eligibility to make additional deferrals
pursuant to the Company’s Profit Sharing/401(k) Plans and 2013 Deferred
Compensation Plan for Executives as amended and restated effective January 1,
2016 (the “Deferred Compensation Plan”) will terminate effective on the
Separation Date.
Executive’s current medical coverage will remain active through February 28,
2018. Executive will be given the opportunity to continue health insurance
benefits in effect for himself and eligible family members through COBRA by
electing to participate, subject to all eligibility requirements set forth in
the applicable notice. Notice of COBRA rights will be sent to Executive within
the time prescribed by COBRA. In the event Executive elects COBRA (or similar
state continuation coverage available to him and his eligible family members),
Company will pay all applicable premiums attributable to Executive and his
eligible family members directly to the COBRA provider for the maximum period
(up to 36 months) available under COBRA and Cal-





--------------------------------------------------------------------------------





COBRA for which Executive and his eligible family members have elected coverage
and remain eligible. In addition, the Company will pay Executive the amount
specified in Section 5(ii) to cover the cost of Medicare and Medigap premiums
through the duration of the maximum continuation coverage period without regard
to continued eligibility for continuation coverage under COBRA and Cal-COBRA as
a result of entitlement to Medicare coverage.
Executive represents that he has full power and authority to enter into this
Agreement and agrees that, other than set forth herein, the Company has paid him
all amounts due and owing, including without limitation, any and all wages,
bonus, deferred compensation, equity payments, incentive pay, accrued but unused
vacation and/or personal days, expenses or any and all other forms of
compensation due to him. The undersigned representative of the Company has been
duly authorized to execute this Agreement on behalf of the Company, and the
Company represents that this Agreement has been duly approved by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).
3.    Consulting Agreement.
Effective on the Separation Date, Executive and the Company will enter into a
consulting arrangement in substantially the form set forth on Exhibit A (the
“Consulting Agreement”), which will have a term from March 1, 2018 through
February 28, 2020 (the “Consulting Term”).
4.    Treatment of Stock Options and LTIP Units.
Executive’s equity compensation awards in respect of his service to the Company
that are outstanding as of the date of this Agreement (other than outstanding
LTIP Unit Awards and other awards that are fully earned and vested) are set
forth on Exhibit B hereto (the “Awards”). Notwithstanding anything to the
contrary in the award agreements for such Awards or the Company’s 2003 Equity
Incentive Plan, as amended and restated as of May 26, 2016 (the “2003 Plan”):
(i) any Awards that are stock options (including those denominated as “incentive
stock options”) will remain exercisable through the expiration date set forth in
the applicable award agreements for such Awards; provided, however, that
treatment of any stock options as “incentive stock options (ISOs)” shall lapse
on the three month anniversary of the Separation Date and the Company and its
affiliates shall have no liability in respect of any such characterization or
treatment of such options as other than incentive stock options (i.e., after
such anniversary date, any such options will be treated pursuant to this
Agreement as nonqualified stock options), and (ii) any Awards that were awarded
pursuant to LTIP Unit Award Agreements under the 2003 Plan as units in The
Macerich Partnership, L.P., a Delaware limited partnership and the entity
through which the Company conducts substantially all of its operations (the
“Partnership” and such units the “Units”) shall remain outstanding, shall
continue to be governed by such LTIP Unit Award Agreements and the 2003 Plan as
applicable (including, as applicable, rights to adjustments and distributions),
and shall continue to vest (or in the case of performance based Awards, be
eligible to vest) on the scheduled dates set forth in such award agreements for
such Awards as though Executive continued to be employed by the Company through
such vesting dates (or as applicable, the last day of the Performance Period
with respect to performance based Units). Notwithstanding the foregoing, in the
event that Executive engages in Competitive Activities (as defined in the
applicable LTIP Unit Award Agreements (with respect to


2





--------------------------------------------------------------------------------





performance based Units) prior to the last day of the applicable “Performance
Period” (as defined in the applicable LTIP Unit Award Agreement with respect to
performance based Units) then, without limiting any remedy the Company may have
for breach under any arrangement to which it is a party with Executive or his
affiliates, Executive will forfeit without consideration any performance based
Units for which the Performance Period has not concluded as of the date of such
Competitive Activities unless Executive’s Competitive Activities consisted
solely of representing a Competitive Business (as defined in the applicable LTIP
Unit Award Agreement with respect to performance based Units) (x) in his
capacity as counsel, principal or employee at a law or consulting firm owned
principally by third parties that provides services to an array of clientele or
(y) directly or through an entity not described in (x) above where not more than
250 hours of Executive’s time per calendar quarter are for any Competitive
Business, and in each case of (x) or (y) so long as such representation (A) is
not adverse to the Company or its affiliated entities, predecessors or
successors and (B) does not involve or use and could not reasonably be expected
to involve or use Company Confidential Information or Proprietary Information.
5.    Compensation Through Separation Date.
Notwithstanding any contrary provisions of the Company’s annual bonus plan or
otherwise, contingent upon this Agreement becoming effective pursuant to its
terms, at the time bonuses for the 2017 year are paid to Company executives (but
in no event later than March 15, 2018), Executive will receive 100% of his
annual bonus for the 2017 bonus period, payable in cash or fully vested Units as
the Company elects. The amount and manner of payment of any such 2017 bonus will
be made by the Committee. Further notwithstanding, Executive will be paid his
base salary at the annual rate in effect at the time of this Agreement through
the Separation Date in accordance with the Company’s regular payroll practices.
On the Separation Date, and in addition to the payments described above, the
Company, will contingent upon this Agreement becoming effective pursuant to its
terms (i) pay Executive a lump sum cash payment equal to the amount specified in
Exhibit C attached hereto (representing a prorated target annual bonus for the
2018 calendar year), (ii) pay Executive a cash payment equal to the aggregate
amount specified in Exhibit C (in lieu of Medicare and Medigap premiums and a
payment for outplacement services), and (iii) make a one time, fully vested,
Company Discretionary Contribution credit to the Executive’s Company
Contribution Account under the Deferred Compensation Plan in an amount specified
in Exhibit C, which Company Discretionary Contribution credit will not be
subject to any matching, discretionary, or other Company contributions but will
be subject to deferral and payment in five annual installments commencing
January 15, 2026 under the Deferred Compensation Plan. Other deferral amounts
payable under the Deferred Compensation Plan shall be paid as provided in (or
pursuant to applicable elections under) the Deferred Compensation Plan and to
the extent vested shall not be released under this Agreement (the “Deferred
Compensation Amounts”).
6.    Consideration.
The consideration set forth in this Agreement is in lieu of any and all payments
and/or other consideration of any kind which at any time has been the subject of
any prior discussions, representations, inducements or promises, oral or
written, direct or indirect, contingent or otherwise including, without
limitation, future wage and benefit claims, and Executive acknowledges and


3





--------------------------------------------------------------------------------





agrees that he is not eligible for any severance or termination benefit program,
practice, policy, agreement or arrangement, any of which are hereby waived by
Executive. If at any point during the period during which the consideration set
forth in this Agreement is being provided, the Company receives or otherwise
discovers credible evidence that Executive is in breach of any provision of this
Agreement or the Consulting Agreement, the Company’s obligations under this
Agreement and the Consulting Agreement, if any (to the extent not already paid)
shall be subject to cancellation, provided that prior to any such cancellation
Company shall give Executive written notice specifying the particulars of such
alleged breach, and a 15-day period following such written notice within which
to cure any such alleged breach to the reasonable objective satisfaction of
Company.
7.    Taxes.
Executive shall pay in full when due, and shall be solely responsible for, any
and all federal, state, or local income taxes or other taxes that are or may be
assessed against him relating to the consideration provided or amounts payable
hereunder, as well as all interest or penalties that may be owed in connection
with such taxes. Executive is not relying on any representations or conduct of
the Company with respect to the adequacy of the withholdings. Notwithstanding
the foregoing, the payments and benefits provided under this Agreement are
subject to normal payroll withholdings applicable to such sums as may be
required under applicable law.
8.    Internal Revenue Code Section 409A.
All payments and benefits provided in connection with this Agreement are
intended to be exempt from or compliant with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), or similar state
law, and the parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A. Notwithstanding any provision of this
Agreement to the contrary, in the event that following the date of termination,
the Company determines that any payments or benefits hereunder are not either
exempt from or compliant with the requirements of Section 409A, the Company
shall adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions that are reasonably necessary or appropriate,
(i) to preserve the intended tax treatment of the payments and benefits provided
in this Agreement, to preserve the economic benefits with respect to such
payments and benefits, and/or (ii) to exempt such payments and benefits from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder. As a condition to receiving
the payments provided in connection with this Agreement, Executive shall
cooperate fully in the adoption of any such amendments, policies or procedures
as the Company deems necessary to effectuate the intent of this Section 8.
Notwithstanding anything herein to the contrary, in no event shall any liability
for failure to comply with the requirements of Section 409A be transferred from
Executive or any other individual to the Company or any of its respective
employees or agents pursuant to the terms of this Agreement or otherwise, in no
event shall the Company or any of its respective employees or agents (other than
Executive) be liable for any tax consequences under Section 409A, and the
Company does not guarantee the exemption from or compliance with Section


4





--------------------------------------------------------------------------------





409A. Each payment under this Agreement is a separate payment in a series of
separate payments for purposes of Section 409A.
9.    Release of All Claims.
a.    Executive makes this Agreement on behalf of himself and his respective
predecessors, successors, ancestors, descendants, spouse, dependents, executors,
heirs, administrators, assigns and anyone else claiming by, through or under
each of them.
b.    In exchange for the consideration provided herein, which Executive
acknowledges and agrees is fair and adequate, Executive hereby agrees to fully
release, waive and forever discharge the Company, including all of the Company’s
related, affiliated and client entities (including corporations, limited
liability companies, partnerships and joint ventures) and with respect to each
of the Company and its related, affiliated and client entities:
i)
their respective members, parents, subsidiaries, affiliates, predecessors,
successors and associates, participants, present and former, and each of them,
and

ii)
their respective directors, shareholders, partners, officers, agents, owners,
attorneys, servants, employees, trustees, plan administrators, fiduciaries,
representatives and assigns, past and present, and each of them,

all of which together and collectively are hereinafter referred to as (“Company
Releasees”).
c.    This full release and discharge is effective with respect to all claims,
promises, causes of action or similar rights of any type, known or unknown,
which Executive ever had, now has or may hereafter claim to have had, against
the Company or the Company Releasees.
d.    Executive’s full release and discharge is effective with respect to all
claims, wages or any other payments, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected (collectively, “Claims”),
arising out of any act or omission occurring before Executive’s execution of
this Agreement, including but not limited to, any Claims based on, arising out
of, or related to: Executive’s employment with, or the ending of Executive’s
employment with the Company; the federal, state or local laws that prohibit
harassment or discrimination on the basis of race, national origin, religion,
sex, gender, age, marital status, bankruptcy status, disability, perceived
disability, ancestry, sexual orientation, family and medical leave, or any other
form of harassment or discrimination or related cause of action (including but
not limited to failure to maintain an environment free from harassment and
retaliation, inappropriate comments or touching and/or “off-duty” conduct of any
the Company employee); California Labor Code; severance pay, bonus, commission,
or similar benefit, sick leave, pension, retirement, vacation pay, wages,
incentive pay, life insurance, health or medical insurance or any other fringe
benefit, or disability; or any other occurrences, acts or omissions whatsoever,
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of any of the Company Releasees committed or omitted prior to
the date of this Agreement, including, without limiting the generality


5





--------------------------------------------------------------------------------





of the foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the
California Labor Code, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the California Fair Employment and Housing Act, the
California Unruh Act or any other federal, state or local law, regulation,
ordinance, statute or under the common law. Executive represents that at the
time of the execution of this Agreement, he suffers from no work-related
injuries and has no disability or medical condition as defined by the Family
Medical Leave Act. Executive represents that he has no workers’ compensation
claims that he intends to bring against the Company.
e.    Notwithstanding anything to the contrary above, the release of claims in
this paragraph is not intended to and does not apply to any claims which cannot
be released as a matter of law including claims arising from events which occur
after the execution of the Agreement, unemployment claims, state or federal
disability claims, or workers’ compensation claims, all of which survive the
Release. Further notwithstanding, the release of claims in this paragraph is not
intended to and does not apply to release any claims, as applicable, for the
Awards, any Operating Partnership Units or common stock received prior to the
date hereof in redemption thereof held by Executive as of the date hereof,
Deferred Compensation Amounts, indemnification, directors’ and officers’
insurance, and vested employee benefits under any qualified retirement plan to
which Executive may be entitled pursuant to the terms of any indemnification,
insurance policy, agreement or plan.
f.    Executive retains the right to petition the National Labor Relations
Board, the Equal Employment Opportunity Commission and California Department of
Fair Employment and Housing regarding any conduct which Executive believes, in
good faith, to warrant review by such agency, provided, however, Executive
acknowledges and agrees that any claims for personal relief in connection with
such a charge or investigation (such as reinstatement or money damages) would be
and are hereby barred. In addition, this release does not prevent Executive from
filing any lawsuit authorized by the Age Discrimination in Employment Act
challenging the validity of this release and this release does not apply to any
other rights Executive cannot lawfully release under applicable law.
g.    Executive agrees that no action, suit or proceeding has been brought or
complaint filed or initiated by the himself or any executor, heir, administrator
or assign in any court, or with any governmental body or commission with respect
to any matter or course of action based upon any facts that might have occurred
prior to the date of this Agreement whether known now or discovered hereafter,
nor has Executive assigned or transferred any Claim being released hereby or
purported to do so.
h.    Executive also agrees that if any Claim is prosecuted in his name before
any court or administrative agency, he waives and agrees not to take any award
or other damages from such suit to the extent permissible under applicable law.
Executive further agrees to cooperate fully with the Company in the event of a
need for transition assistance, or in connection with defense of a lawsuit or
threat of lawsuit arising out of acts and events occurred during Executive’s
employment with the Company. In the event there is need for cooperation from
Executive, the Company agrees that any request for cooperation under this
paragraph will be reasonable and that the Company will a make good faith effort
to accommodate Executive’s schedule. In the event a Company request


6





--------------------------------------------------------------------------------





requires Executive to travel or spend substantially all of a given day, or days
on Company matters, the Company and Executive will agree in advance on
reasonable compensation for any such services. However, subject to the terms of
Section I.A. of the Consulting Agreement, the Company will not be obligated to
provide such compensation during for any time that Executive is receiving a
consulting fee under the terms of the Consulting Agreement.
i.    For full and adequate consideration and as a condition to the receipt or
retention of the consideration payable hereunder, which the Parties hereby
acknowledge, Executive agrees to re-execute this Agreement on or following the
Separation Date, provided, that the consideration payable hereunder and in
respect of the Consulting Agreement may be payable only once.
j.    The Company, on its behalf and on behalf of its affiliated entities, and
their respective predecessors and successors, agrees to fully release, waive and
forever discharge Executive with respect to all claims, promises, causes of
action or similar rights of any type (including Claims), known or unknown, which
any of them ever had, now has or may hereafter claim to have had, against
Executive, arising out of any act or omission occurring before the Company’s
execution of this Agreement, including but not limited to, any Claims based on,
arising out of, or related to Executive’s employment with, or the ending of
Executive’s employment with the Company or any other occurrences, acts or
omissions whatsoever, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any of Executive committed or omitted
prior to the date of this Agreement; provided, that, nothing under this
Agreement shall release Executive from Claims of or relating to bad faith, gross
negligence, willful misconduct, fraud, embezzlement, breach of fiduciary duty,
breach of any restrictive covenants, or contribution.
10.    Covenants. Without limiting any restriction to which Executive may be
subject:
a.    Executive shall, through and following the date of this Agreement:
i)
Refrain from disparaging, criticizing or denigrating any Company Releasees;

ii)
Refrain from engaging in or assisting in any litigation against the Company
relating to anything referring to or occurring prior to the date of this
Agreement unless ordered by a court to do so; and

iii)
Refrain, from the date hereof throughout the Consulting Term of the Consulting
Agreement, from soliciting any of the employees, agents, consultants or
representatives of the Company to terminate his, her, or its relationship with
the Company.

b.    Executive agrees through and following the date of this Agreement: To
refrain from ever disclosing or using any of the Company’s Proprietary
Information or Confidential Information, either directly or indirectly, without
the express, written consent of the Company. For purposes of this Agreement,
“Confidential Information” consists of any and all trade secrets as defined by
the California Uniform Trade Secrets Act (California Civil Code §3426, et. seq.)
and


7





--------------------------------------------------------------------------------





“Proprietary Information” includes, without limitation, any information
concerning any procedures, operations, techniques, data, compilations of
information, member lists, pay practices, records, costs, employees, purchasing,
sales, salaries, and all other information which is related to any service or
business of the Company, other than information which is generally known in the
industry in which the Company’s business is conducted or acquired from public
sources, all of which Proprietary Information is the exclusive and valuable
property of Company. Notwithstanding anything herein or in any other agreement
or arrangement to the contrary, Executive is not prohibited from reporting
possible violations of federal law or regulation to any governmental agency or
entity, or making other disclosures, that are protected under the whistleblower
provisions of federal law or regulation (or similar state laws) or receipt of
awards thereunder, Executive will not need the prior authorization of the
Company or the Committee to make any such reports or disclosures and Executive
will not be required to notify the Committee or the Company that Executive has
made such reports or disclosures, provided, that nothing shall waive any
attorney client or similar privilege of the Company or its affiliates. 
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose trade secrets to the
Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal and (y) does not disclose the trade secret, except pursuant to court order.
c.    The Company shall, through and following the date of this Agreement, (i)
refrain from and (ii) shall instruct and, during their service to the Company
take commercially reasonable efforts to cause, its senior executive officers and
the Company’s Board of Directors to refrain from, disparaging, criticizing or
denigrating Executive.
11.    Mistake in Fact; Voluntary Consent.
The Parties acknowledge that, after the execution of this Agreement, they may
discover facts different from or in addition to those that they now know or
believe to be true with respect to the Claims released herein. Nonetheless, this
Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts and the Parties intend for
any release to fully, finally, and forever settle and release the items
(including, without limitation, Claims) released in this Agreement.
12.    Waiver of § 1542 Rights.
Subject to the terms of this Agreement and the Consulting Agreement, Executive
and the Company expressly waive any and all rights and benefits conferred upon
them by Section 1542 of the California Civil Code:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS, HER OR ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY


8





--------------------------------------------------------------------------------





HIM, HER OR IT MUST HAVE MATERIALLY AFFECTED HIS, HER OR ITS SETTLEMENT WITH THE
DEBTOR.
Subject to the terms of this Agreement and the Consulting Agreement, Executive
and the Company further waive and relinquish all rights and benefits they may
have under any other statutes or common law principles of similar effect.
Executive and the Company further affirm that they are, respectively, knowingly
releasing all known and unknown Claims that they have or may have against the
Company Releasees or Executive as specifically set forth herein.
13.    No Admission of Liability.
The Company and Executive agree that this Agreement and the consideration set
forth herein are not an admission by Company Releasees of any wrongdoing or
liability. Company Releasees specifically deny any liability or wrongful acts
against Executive. The Company and Executive agree that this Agreement and the
covenants made herein are not an admission by the Company or Executive of any
wrongdoing or liability. The Parties have entered into this Agreement in order
to settle all disputes and differences between them, without admitting liability
or wrongdoing by either Party.
14.    Survival of Indemnification and D&O Insurance Coverage.
a.    Insurance. To the extent that the Company maintains any errors and
omissions or other liability insurance covering officers and directors
(“Insurance”), Executive shall continue to be covered under such policy or
policies for the periods that he is or was serving as an employee, officer,
director or consultant of or to the Company or any subsidiary or affiliate in
accordance with the terms of such Insurance. However, nothing herein shall in
any way require the Company to continue to maintain any Insurance; provided,
that the Company shall provide to Executive notice of any material modification
(including a copy of such modification) or termination of Insurance.
b.    Indemnification. Notwithstanding any provisions of this Agreement to the
contrary, the terms of any indemnification agreement or provision applicable to
Executive by reason of the fact that he is or was serving as an employee,
officer, director or consultant of or to the Company or any subsidiary or
affiliate shall survive his termination of employment and any expiration or
termination of this Agreement or the Consulting Agreement. Notwithstanding the
terms of any indemnification agreement, the Company shall continue to indemnify
Executive for his prior services to the Company or at the Company’s request to
another entity and under the terms of the Consulting Agreement to the maximum
extent permitted under Maryland law, and to pay or reimburse reasonable expenses
in advance of the final disposition of the proceeding to the maximum extent
permitted from time to time by the laws of Maryland, provided, that Executive
shall be required to repay any advanced amounts if the standard of conduct for
indemnification thereunder is not met.


9





--------------------------------------------------------------------------------





15.    Return of Company Property.
At or before the Separation Date, Executive agrees and acknowledges that he will
return to the Company all Company property in Executive’s possession, custody,
or control, including but not limited to the Confidential Information and
Proprietary Information, keys, key cards, computer equipment, computer disks or
files, business information, records, and any other such property; provided,
that through the Consulting Term of the Consulting Agreement Executive may
continue to use in satisfying his obligations hereunder and under the Consulting
Agreement (and will be provided access to) his Company email address, Company
telephone extension, Company computer, and Company iPad, if any, and that such
email, telephone extension, computer and iPad will be returned to the Company at
the end of the Consulting Term of the Consulting Agreement. Executive also
agrees to promptly return any subsequently discovered Company property to the
Company, and to return any property of the Company at the request of the
Company.
16.    Executive Outplacement Services.
The Parties acknowledge that Executive hereby waives any entitlement to any
outplacement services provided from time to time to terminated employees.
17.    Confidentiality.
Executive agrees that prior to the public disclosure of this Agreement by the
Company, as applicable, except to the extent required by law or subpoena, he
will not disclose to others (excepting Executive’s spouse, tax advisors, and
attorneys) (i) the fact or terms of this Agreement, (ii) the amounts referenced
in this Agreement, or (iii) the fact or terms of the Consulting Agreement, which
is Exhibit A to this Agreement. The Company agrees that prior to the public
disclosure of this Agreement by the Company, as applicable, except to the extent
required by law or subpoena, the Company will take commercially reasonable
efforts not to disclose (except to counsel or senior executives of the Company
or its affiliates, or other service providers to the Company, who have a need to
know as reasonably determined by the Company’s Chief Operating Officer in good
faith), (i) the fact or terms of this Agreement, (ii) the amounts referenced in
this Agreement, or (iii) the fact or terms of the Consulting Agreement, which is
Exhibit A to this Agreement.
18.    Binding Effect.
This Agreement shall be binding upon the Parties and upon their respective
heirs, administrators, representatives, executors, successors and assigns, and
shall ensure to the benefit of each Party and to their heirs, administrators,
representatives, executors, successors and assigns.
19.    Severability.
Should any provision of this Agreement be declared or determined by any court or
by an arbitrator to be illegal or invalid, the validity of the remaining parts,
terms and provisions shall not be affected thereby and the illegal or invalid
part, term or provision shall not be deemed to be a part of this Agreement.


10





--------------------------------------------------------------------------------





20.    Entire Agreement.
The Company and Executive acknowledge that, except as provided for in this
Agreement, this Agreement, together with Exhibit A, Exhibit B, and Exhibit C,
which are expressly incorporated herein by reference, constitutes the entire and
exclusive Agreement between the Company and Executive with respect to the
subject matter hereof and that no other promise, inducement or agreement has
been made to either Party in connection with the subject matter hereof. The
Company and Executive further acknowledge that this Agreement is not subject to
modifications of any kind, except for modifications in writing which are signed
by both Parties or the modifications in respect of Section 409A as described
above.
21.    Governing Law.
The Parties agree that this Agreement shall be construed and enforced pursuant
to the internal laws of the State of California, without regard to conflicts of
law principles.
22.    Attorneys’ Fees.
The arbitrator or determining party having competent jurisdiction in any dispute
between the Parties may in its sole discretion, but shall not be obligated to,
award attorneys’ fees to any Party in connection with any determination made by
such arbitrator or determining party.


23.    Notice.
In the event notice is required under this Agreement, the Parties agree all
notices shall be in writing and shall either be served by personal delivery,
certified mail (return receipt requested), or by email delivered before 5:00
p.m. with a copy by certified mail (return receipt requested). Such notice shall
be deemed given two (2) business days after mailing, or on the date when
personally delivered or sent by email if the sender can prove that the emailed
transmission was received (if the sender cannot so prove, then such emailed
notice shall be deemed given two (2) business days after the certified mail copy
is mailed); provided, however, notices of change of address shall be effective
only after the actual receipt thereof. Notices must be provided as follows:
If to the Company or any of the Company Releasees:
The Macerich Company
Robert Perlmutter
Chief Operating Officer
401 Wilshire Blvd., Suite 700
Santa Monica, CA 90401


If to Executive:
Thomas J. Leanse
230 21st Street
Santa Monica, California 90402




11





--------------------------------------------------------------------------------





24.    Dispute Resolution.
If a dispute or claim shall arise with respect to (i) any of the terms or
provisions of this Agreement, or the performance of any Party hereunder, or (ii)
matters relating to this Agreement, then the aggrieved Party may, by notice as
herein provided and given no later than the expiration of the statute of
limitation that California state law prescribes for such a claim, require that
the dispute be submitted under the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”). The JAMS Employment Arbitration Rules & Procedures in effect at
the time of the claim or dispute is arbitrated will govern the procedure for the
arbitration proceedings between the Parties, except as expressly set forth
herein. The written decision of the arbitrator shall be binding and conclusive
on the Parties. Judgment may be entered in any court having jurisdiction and the
parties consent to the jurisdiction of the Superior Court of Los Angeles County,
California for this purpose. Any arbitration undertaken pursuant to the terms of
this Agreement shall occur in Los Angeles County, California unless the Parties
mutually agree in writing to some other venue. This arbitration obligation shall
not apply to any action by the Company or its affiliates for injunctive or other
equitable relief.
25.    Voluntary Agreement.
The Company and Executive hereby acknowledge that each has read this Agreement
and fully know, understand and appreciate the contents and effects thereof, and
that each executes this Agreement voluntarily and of their own free will and
accord. Executive further acknowledges that he was advised, and has had the
opportunity, to consult legal counsel of Executive’s own choosing with respect
to the execution and legal effect of this Agreement, or has voluntarily and
knowingly chosen not to consult with legal counsel.


12





--------------------------------------------------------------------------------





26.    Acknowledgement of Waiver of Claims Under ADEA.
Executive further specifically agrees and acknowledges: (i) that his waiver of
rights under this Agreement is knowing and voluntary as required under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et. seq. and the Older Workers
Benefit Protection Act; (ii) that he understands the terms of this Agreement;
(iii) that the Company advises him to consult with an attorney prior to
executing this Agreement; (iv) that the Company has given him a period of up to
twenty-one (21) days within which to consider this Agreement; (v) that,
following his execution of this Agreement, he has seven (7) days in which to
revoke his agreement to this Agreement as specified below, and that, if he
chooses not to so revoke, the Agreement shall then become effective and
enforceable and the payments set forth herein shall then be provided to him in
accordance with the terms of the Agreement; and (vi) nothing in this Agreement
shall be construed to prohibit him from filing a charge or complaint, including
a challenge to the validity of the waiver provision of this Agreement, with a
government agency or the Equal Employment Opportunity Commission or
participating in any investigation conducted by the Equal Employment Opportunity
Commission. However, Employee agrees he is waiving the right to monetary damages
or other equitable or monetary relief as a result of any such proceeding.
27.    Revocation Period.
Executive may revoke this Agreement and his release insofar as it extends to
potential claims under the Age Discrimination in Employment Act, by informing
the Company of his intent to revoke this Agreement and his release within seven
(7) calendar days following his execution of this Agreement. Executive
understands that any such revocation must be in writing and delivered by hand
and received by the Company at the address set forth herein in the Agreement,
prior to the end of the seventh day following his execution and delivery of this
Agreement to the Company. Executive understands that if Executive exercises his
right to revoke, then (i) the Company will have no obligations under the
Agreement to Executive or to others whose rights derive from him and the
Company’s agreements (including the releases in 9(j) hereunder and payment
obligations hereunder) will be void ab initio and (ii) Executive will have no
right to retain (and will forfeit without further action by Executive) any
payments paid (except as required under applicable law). Notwithstanding
anything herein to the contrary, the obligations set forth in this Agreement do
not become effective until the expiration of the revocation period.
[SIGNATURE PAGE FOLLOWS]


13





--------------------------------------------------------------------------------









 
Very truly yours,
 
 
 
The Macerich Company,
 
A Maryland corporation
 
 
 
 
 
By: /s/ Robert D. Perlmutter
 
      Robert D. Perlmutter
 
 
 
Title: Senior Executive Vice President and
 
          Chief Operating Officer



Executive acknowledges and agrees that he has carefully read and voluntarily
signed this Agreement, that he has had at least 21 days to consider this
Agreement, that Executive voluntarily and knowingly signs this Agreement with
the intent of releasing the Company and the Company Releasees from any and all
Claims.
Date: February 22, 2018
/s/ Thomas J. Leanse
 
Thomas J. Leanse





14





--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING AGREEMENT
This Consulting Agreement (“Consulting Agreement”) is entered into as of the
28th day of February, 2018 by and between [Thomas J. Leanse, an individual]
(“Consultant”), and The Macerich Company, a Maryland corporation (the
“Company”). Consultant and the Company (collectively, the “Parties”) agree as
follows:
I.Engagement
The Company hereby engages Consultant and Consultant hereby accepts such
non-exclusive engagement, upon the terms and conditions hereinafter set forth,
for the Consulting Term. The “Consulting Term” is the period of time commencing
on March 1, 2018 (the “Effective Date”) and ending on the first to occur of: (x)
February 28, 2020 or (y) the date that Consultant breaches one of his
obligations or agreements under this Consulting Agreement or under the
Separation Agreement and Release of Claims between Company and Consultant dated
February 22, 2018 (the “Separation Agreement”).
A.    Performance
Consultant shall perform consulting services as requested by the Company with
reasonable notice, including without limitation as to matters with which
Consultant is familiar or about which Consultant has acquired knowledge,
expertise, or experience, including, without limitation, counseling on specific
projects such as Candlestick, Carson, Green Acres pilot and property taxes.
Consultant shall perform up to ten (10) hours of consulting services per month
as directed by the Company, with any hours in excess of such amount, including
services in connection with Section 9(h) of the Separation Agreement, being
subject to Consultant’s (or any succeeding employer’s or


1





--------------------------------------------------------------------------------





service recipient’s, as designated by Consultant) prior written agreement and
subject to written agreement by the Parties on compensation payable for such
excess services. Except as set forth herein, the Consulting Agreement is
non-exclusive. The Parties reasonably agree to coordinate such services and
reasonably take into account Consultant’s personal and other service
commitments.
B.    Competent Service
Consultant agrees to honestly and faithfully conduct himself at all times during
the performance of consulting services for the Company. Consultant agrees to
perform his services in a diligent and competent manner. Consultant shall not
engage any other individual or entity to perform all or any part of the services
without the prior written consent of the Company.
II.Compensation
In consideration for the services to be provided by Consultant, the Company will
pay the Consulting Fee, in substantially equal monthly installments at the
beginning of each month during the Consulting Term. The aggregate amount of the
monthly consulting fees in respect of his obligations under the Consulting
Agreement will be $100,000 during the duration of the Consulting Term (the
“Consulting Fee”). Failure of the Consultant to provide the services requested
by the Company in accordance with this Consulting Agreement shall result in a
breach of this Consulting Agreement, and, as a result, the Parties acknowledge
and agree that Company may terminate the term of the Agreement and Consultant
and Consultant’s affiliates and members shall cease to be entitled to any future
monthly installments of the Consulting Fee. The Company shall also pay or
reimburse any expenses reasonably incurred by Consultant in performing the
services upon the submission of documentation for such expenses incurred in
accordance with the expense reimbursement policies of the Company in effect from
time to time for its senior executive level


2





--------------------------------------------------------------------------------





employees (although reference to such policies does not modify the relationship
of Consultant and the Company from independent contractor to employee or
otherwise). Any material expenses shall be subject to the Company’s prior
written consent prior to incurrence and reimbursement thereof.
III.Termination
Upon termination of the Consulting Term for Consultant’s breach pursuant to
Section I(y), Consultant’s obligations hereunder shall continue without
additional compensation.
IV.Relationship
A.    Independent Contractor
Consultant shall operate at all times under this Consulting Agreement as an
independent contractor of the Company.
B.    Agency
This Consulting Agreement does not authorize Consultant to act as an agent of
the Company or any of its affiliates or to make commitments on behalf of the
Company or any of its affiliates, except as specifically authorized in writing
in advance by any one of the following: the CEO, CFO, COO, CLO or the President
of the Company. Consultant and the Company intend that an independent contractor
relationship be created by this Consulting Agreement, and nothing herein shall
be construed as creating an employer/employee relationship, partnership, joint
venture, or other business group or concerted action. Except as specifically
authorized in writing in advance by any one of the following: the CEO, CFO, COO,
CLO or the President of the Company, Consultant shall not hold himself out as an
agent of the Company or any of its affiliates for any purpose, including
reporting to any governmental authority or agency, and shall have no authority
to bind the Company or any of its affiliates to any obligation whatsoever.
Notwithstanding the foregoing, Consultant and the Company may, to the extent
deemed necessary or desired by any one of the following: the CEO,


3





--------------------------------------------------------------------------------





CFO, COO, CLO or the President of the Company, agree in writing in advance to
the terms of any actual authority afforded Consultant, and until such time as
such writing is duly executed by the Parties, Consultant will have no actual or
apparent authority to bind the Company or its affiliates.
C.    Taxes
Consultant and the Company agree that Consultant (and any of its employees or
service providers) is not an employee for state or federal tax purposes.
Consultant shall be solely responsible for any taxes due as a result of the
payment of any consulting fee or other compensation in respect of this
Consulting Agreement (including the Consulting Fee). Consultant will defend and
indemnify the Company and each of its affiliates, and hold each of them harmless
(including, without limitation, with respect to attorneys’ fees and costs
reasonably incurred therewith), from and against any obligation arising or
having arisen out of any recharacterization of Consultant (or any of its
employees or service providers) as an employee (and the consequences of any
failure in respect thereto (including in connection with any withholding or
reporting obligations and penalties therefrom)) and/or Consultant’s failure to
pay such taxes with respect to any such payments (including without limitation
the Consulting Fee). If the Company reasonably determines that applicable law
requires that taxes should be withheld from any payments or other compensation
and benefits in respect of this Consulting Agreement, the Company reserves the
right to withhold, as legally required, from any compensation payable to
Consultant and to notify Consultant accordingly.
D.    Workers’ Compensation and Unemployment Insurance
Consultant (and its employees or service providers) is not entitled to workers’
compensation benefits or unemployment compensation benefits provided by the
Company. Consultant shall be solely responsible for the payment of his workers’
compensation, unemployment compensation,


4





--------------------------------------------------------------------------------





and other such payments. The Company will not pay for workers’ compensation for
Consultant (or its employees or service providers). The Company will not
contribute to a state unemployment fund for Consultant (or its employees or
service providers). The Company will not pay the federal unemployment tax for
Consultant (or its employees or service providers).
E.    Benefits
Consultant (and its employees or service providers, if any) shall not be
entitled to participate in any vacation, medical, retirement, or other health
and welfare or fringe benefit plan of the Company by virtue of this Consulting
Agreement, and Consultant shall not make (and shall cause its employees and
service providers, if any, not to make) claim of entitlement any such employee
plan, program or benefit on the basis of this Consulting Agreement. Nothing in
this Consulting Agreement is intended, however, to supersede or otherwise affect
Consultant’s rights to continued medical, dental or group health following his
termination of employment with the Company pursuant to COBRA as set forth in the
Separation Agreement.
F.    By signing below, Consultant (on its behalf and on behalf of its employees
and service providers, if any) waives any rights to the aforementioned benefits
and coverages.
V.Non-Disparagement
A.    Consultant’s Obligation
Without limiting any provision of the Separation Agreement or other obligations
to which Consultant or its affiliates may be subject, Consultant agrees that
Consultant will not at any time during the Consulting Term, directly or
indirectly, (1) make or ratify any statement, public or private, oral or
written, to any person that denigrates or disparages, either professionally or
personally, the Company, any of its subsidiaries or affiliates, or any of their
respective directors, officers, or employees, successors or products, past and
present, or (2) make any statement or engage in any


5





--------------------------------------------------------------------------------





conduct that has the purpose (or which a reasonable person reasonably should
have known would likely have the effect) of disrupting the business of the
Company or any of its subsidiaries or affiliates. Notwithstanding anything
herein or in any other agreement or arrangement to the contrary, Consultant is
not prohibited from reporting possible violations of federal law or regulation
to any governmental agency or entity, or making other disclosures, that are
protected under the whistleblower provisions of federal law or regulation (or
similar state laws) or receipt of awards thereunder, Consultant will not need
the prior authorization of the Company to make any such reports or disclosures
and Consultant will not be required to notify the Company that Consultant has
made such reports or disclosures, provided, that nothing shall waive any
attorney client or similar privilege of the Company or its affiliates. 
Consultant will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  If
Consultant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Consultant may disclose trade secrets to the
Consultant’s attorney and use the trade secret information in the court
proceeding if Consultant (x) files any document containing the trade secret
under seal and (y) does not disclose the trade secret, except pursuant to court
order.
B.    Company’s Obligation
The Company shall, through and following the date of this Agreement, (i) refrain
from and (ii) shall instruct and, during their service to the Company take
commercially reasonable efforts to cause, its senior executive officers and the
Company’s Board of Directors to refrain from,


6





--------------------------------------------------------------------------------





disparaging, criticizing or denigrating Consultant. Without limiting any
provision of the Separation Agreement or other obligations to which Consultant
or its affiliates may be subject, Company agrees that Company will not at any
time during the Consulting Term, directly or indirectly, (1) make or ratify any
statement, public or private, oral or written, to any person that denigrates or
disparages, either professionally or personally, the Consultant, or (2) make any
statement or engage in any conduct that has the purpose (or which a reasonable
person reasonably should have known would likely have the effect) of disrupting
the business or reputation of the Consultant or any of Consultant’s affiliates.
VI.Acceleration of Consulting Fee
A.    Death or Disability
In the event Consultant is unable to perform the consulting services requested
by the Company on account of Consultant’s death or Disability, the Consulting
Term will terminate, Consultant will not be deemed to be in breach of the
Agreement, and Company shall accelerate and pay the remainder of the unpaid
Consulting Fee in a lump sum payment on or within 30 days after the termination
date. For purposes of this Agreement, “Disability” means the inability of the
Consultant to perform substantial gainful activity of his own occupation by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
B.    Change in Control
In the event of the occurrence of a Change in Control, as that term is defined
in The Macerich Company Change in Control Severance Plan for Senior Executives,
the Consulting Term will terminate, Consultant will not be deemed to be in
breach of the Agreement, and Company shall


7





--------------------------------------------------------------------------------





accelerate and pay the remainder of the unpaid Consulting Fee in a lump sum
payment on or within 30 days after the Change in Control date.
VII.Miscellaneous
A.    Successors
This Consulting Agreement is personal to each of Consultant and the Company and
shall not, without the prior written consent of the other, be assignable by
either of them, except to a purchaser or the Company’s assets or successor at
law.
B.    Waiver and Modification
No waiver of any breach of any term or provision of this Consulting Agreement
shall be construed to be, nor shall be, a waiver of any other breach of this
Consulting Agreement. No waiver shall be binding unless in writing and signed by
the Party waiving the breach. This Consulting Agreement may not be amended or
modified other than by a written agreement executed by Consultant and an
authorized officer of the Company.


8





--------------------------------------------------------------------------------





C.    Complete Agreement
This Consulting Agreement constitutes and contains the entire agreement and
final understanding concerning Consultant’s consulting relationship with the
Company and its affiliates from and after the date hereof, and the other subject
matters addressed herein between the Parties, and it supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters hereof, except the Separation Agreement;
provided however, that Consultant’s confidentiality, proprietary information,
trade secret and similar obligations under any existing agreement with the
Company shall continue in addition to and not in lieu of any obligations set
forth herein or in the Separation Agreement.
D.    Severability
If any provision of this Consulting Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Consulting Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Consulting Agreement are
declared to be severable.
E.    Governing Law
The Parties agree that this Agreement shall be construed and enforced pursuant
to the internal laws of the State of California, without regard to conflicts of
law principles.
F.    Advice of Counsel
In entering this Consulting Agreement, the Parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that the terms of this Consulting Agreement have been completely
read and explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them. Each Party has cooperated in the
drafting and preparation of this Consulting Agreement. Hence, in any
construction to be made of this


9





--------------------------------------------------------------------------------





Consulting Agreement, the same shall not be construed against any party on the
basis that the Party was the drafter.
G.    Attorneys’ Fees
The arbitrator or determining party having competent jurisdiction in any dispute
between the Parties may in its sole discretion, but shall not be obligated to,
award attorneys’ fees to any Party in connection with any determination made by
such arbitrator or determining party.
H.    Counterparts
This Consulting Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
I.    Headings
The section headings contained in this Consulting Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Consulting Agreement.
J.    Dispute Resolution.
If a dispute or claim shall arise with respect to (i) any of the terms or
provisions of this Agreement, or the performance of any Party hereunder, or (ii)
matters relating to this Agreement, then the aggrieved Party may, by notice as
herein provided and given no later than the expiration of the statute of
limitation that California state law prescribes for such a claim, require that
the dispute be submitted under the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”). The JAMS Employment Arbitration Rules & Procedures in effect at
the time of the claim or dispute is arbitrated will govern the procedure for the
arbitration proceedings between the Parties, except as expressly set forth
herein. The written decision of the arbitrator shall be binding and conclusive


10





--------------------------------------------------------------------------------





on the Parties. Judgment may be entered in any court having jurisdiction and the
parties consent to the jurisdiction of the Superior Court of Los Angeles County,
California for this purpose. Any arbitration undertaken pursuant to the terms of
this Agreement shall occur in Los Angeles County, California unless the Parties
mutually agree in writing to some other venue. This arbitration obligation shall
not apply to any action by the Company or its affiliates for injunctive or other
equitable relief.
[SIGNATURE PAGE FOLLOWS]








11





--------------------------------------------------------------------------------











THE UNDERSIGNED HAVE READ THE FOREGOING CONSULTING AGREEMENT AND ACCEPT AND
AGREE TO THE PROVISIONS IT CONTAINS AND HEREBY EXECUTE IT VOLUNTARILY WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES.




EXECUTED this _____day of _________, 2018, in the State of California, with the
effective date as set forth above.
 
CONSULTANT


 
 
 
   
 
[Thomas J. Leanse]



EXECUTED this _____day of __________, 2018, in the State of California, with the
effective date as set forth above.
 
 
 
THE MACERICH COMPANY, A MARYLAND CORPORATION
 
 
 
 
 
By:    
 
 
 
Its:    









12





--------------------------------------------------------------------------------








EXHIBIT B


AWARDS


Incentive Stock Option
Grant Date: September 1, 2012
10,565 shares



Type
Issuance/ Grant Date
Number of Units
Vesting Date
End of Holding Period
2016 service-based LTIP Units
1/1/2016
1,420
12/30/2016
N/A
2017 Fully Vested LTIP Units (2016 annual incentive bonus)
3/3/2017
13,459
3/3/2017
N/A
2015 service-based LTIP Units# (Booked up)
1/1/2015
1,249
12/29/2017
N/A
2016 service-based LTIP Units
1/1/2016
1,420
12/29/2017
N/A
2017 service-based LTIP Units
1/1/2017
1,617
12/29/2017
N/A
2016 service-based LTIP Units
1/1/2016
1,420
12/31/2018
N/A
2017 service-based LTIP Units
1/1/2017
1,617
12/31/2018
N/A
2017 service-based LTIP Units
1/1/2017
1,618
12/31/2019
N/A
2016 performance-based LTIP Units (vesting based on TSR 1/1/16-12/31/18)
1/1/2016
19,340
12/31/2018
N/A
2017 performance-based LTIP Units
(vesting based on TSR 1/1/17 – 12/31/19)
1/1/2017
21,871
12/31/2019
N/A














--------------------------------------------------------------------------------








EXHIBIT C


Section 5 Payments




Prorated 2018 Target Annual Bonus payable
as a lump sum under Section 5(i)    $125,000.00




Amount in lieu of Medicare and Medigap premiums    $ 98,535.96


Amount for 12 months’ outplacement assistance    $ 13,500.00


Total amount payable as a lump sum under Section 5(ii)    $112,035.96






Deferred Compensation Plan Credit under Section 5(iii)    $900,000.00







